This is a proceeding brought pursuant to article 78 of the Civil Practice Act to review' an order of the Public Service Commission granting a certificate of convenience and necessity to the petitioner, which certificate authorized the transportation of general commodities and household goods by motor vehicle in certain portions of the State of New York. Public hearings were held in this proceeding and a certificate was granted in all territories in which operations had been established within the period provided by the Public Service Commission. This case is controlled by our decision in Matter of Santini Bros., Inc., v. Maltbie (260 App. Div. 545), and the order of the Public Service Commission should be affirmed. Order unanimously affirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.